1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 PAUL MONTNER,

 8          Petitioner-Appellant,

 9 v.                                                                   NO. 29,864

10 LORI LYNN SLACK-MONTNER,

11          Respondent-Appellee.

12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Elizabeth E. Whitefield, District Judge

14 Michael Danoff & Associates, P.C.
15 Michael L. Danoff
16 Albuquerque, NM

17 for Appellant

18 Border Law Office P.A.
19 Dean Border
20 Albuquerque, NM

21 for Appellee

22                                 MEMORANDUM OPINION

23 BUSTAMANTE, Judge.
1       Petitioner (Father) appeals from the district court’s orders requiring him to pay

2 $636 per month in child support and awarding Respondent (Mother) $1,000 of

3 attorney fees. We proposed to affirm in a notice of proposed summary disposition,

4 and Father has notified this Court that he will not file a memorandum in opposition

5 to our proposed summary disposition. Accordingly, for the reasons set forth in our

6 notice of proposed summary disposition, we affirm the district court’s orders.

7       IT IS SO ORDERED.



8
9                                        MICHAEL D. BUSTAMANTE, Judge

10 WE CONCUR:


11
12 CELIA FOY CASTILLO, Judge


13
14 ROBERT E. ROBLES, Judge




                                            2